Citation Nr: 9936159	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractures of the jaw, zygomatic arch, skull, and nose with 
bone degeneration.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether the veteran has submitted a timely appeal with 
the claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for increased disability due to July 1988 
surgery at the San Francisco Department of Veterans Affairs 
(VA) Medical Center (MC).

4.  Whether the veteran has submitted a timely appeal with 
the claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for increased disability due to March 1989 
surgery at the San Francisco VAMC.

5.  Whether the veteran has submitted a timely appeal with 
the claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for increased disability due to December 
1990 surgery at the Palo Alto VAMC.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to May 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the VA Oakland Regional 
Office (RO).  By January 1993 rating decision, the RO denied 
service connection for residuals of fractures of the jaw, 
zygomatic arch, skull and nose with bone degeneration.  The 
veteran appealed the RO determination and by November 22, 
1996 decision, the Board upheld the RO denial of that issue.  
In addition, the Board determined that the veteran had not 
perfected timely appeals with the claims of entitlement to 
benefits under 38 U.S.C.A. § 1151 for disability due to 
treatment at VA facilities, and had withdrawn her claim of 
service connection for a low back disability.

Prior to the Board's November 22, 1996 decision, however, on 
September 18, 1996, the RO received a letter indicating that 
the veteran wished to attend a personal hearing before a 
Member of the Board at the RO.  Due to an apparent 
administrative oversight, the document was not associated 
with the veteran's claims folder as of the date on which the 
Board's decision was promulgated.  Thus, by decision on 
September 8, 1997, the Board vacated its November 22, 1996 
decision pursuant to 38 C.F.R. § 20.904(a)(3) for the 
purposes of affording her a hearing.  In September 1999, the 
veteran testified at a hearing held by the undersigned via 
videoconference.  

The Board notes that in May 1996 the veteran's representative 
indicated that the veteran no longer wished to pursue the 
claim of entitlement to service connection for a low back 
disability.  Accordingly, the Board finds that such issue is 
not within its jurisdiction.  See e.g. Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if it is indicated that consideration 
of that issue should cease); see also 38 C.F.R. § 20.204 
(1999).  


FINDINGS OF FACT

1.  Residuals of fracture of the jaw, zygomatic arch, skull, 
nose, and any resulting bone degeneration were not present in 
service; these disorders, first evident many years after 
separation, are not shown to be related to service.

2.  The veteran has provided lay testimony of an in-service 
stressor and the record contains competent medical evidence 
of a diagnosis of PTSD related to the claimed in-service 
incident.


CONCLUSIONS OF LAW

1.  Residuals of fracture of the jaw, zygomatic arch, skull, 
nose, and resulting bone degeneration, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records shows that 
at a September 1945 military induction medical examination, 
clinical evaluation of the mouth and gums revealed no 
abnormalities.  Teeth numbers 19 and 30 were noted to be 
missing and teeth numbers 15 and 31 were determined to be 
nonrestorable carious teeth.  Scars of the feet, legs, and 
knees were observed, as well as an appendectomy scar.  No 
psychiatric symptoms were identified.  

In December 1945, the veteran sought treatment for fainting 
spells.  Subsequent neuropsychiatric evaluation revealed no 
abnormality.

A report of a January 1946 medical examination indicates that 
there were no mouth and gum abnormalities on clinical 
evaluation; teeth numbers 15, 19, 30 and 31 were noted as 
missing.  Teeth numbers 3 and 18 were determined to be 
nonrestorable carious teeth.  A pre-service history of 
appendectomy in 1940 was noted.  

In August 1946, the veteran was hospitalized for 
approximately two weeks at the 50th Field Hospital in Paris, 
France, for treatment of a rectal fissure.  On admission, 
physical examination of the head, ears, eyes, nose, and 
throat was negative.  Neither the hospitalization records nor 
the nursing notes contain any clinical notation regarding 
trauma to the face or jaw, or any residuals thereof.  

At a February 1947 military separation medical examination, 
under the section entitled "psychiatric diagnoses," it was 
noted that the veteran was being discharged due to 
"inaptness."  A history of appendectomy in June 1946 at the 
50th Field Hospital in France was noted, obviously by error.  
There were no mouth or gum abnormalities observed on clinical 
evaluation and teeth numbers 15, 19, 30 and 31 were again 
noted as missing.  

Subsequently, in March 1947, the veteran was hospitalized for 
approximately two weeks at a military hospital in New Jersey 
for excision of an anal fissure.  By way of history, it was 
noted that the veteran had been hospitalized the previous 
June for similar problems.  The hospitalization summary and 
nursing records corresponding to this hospitalization contain 
no notation regarding face or jaw trauma or residuals 
thereof.  

The veteran's service personnel records show that she was 
assigned as a switchboard operator, clerk typist, and 
entertainer.  The official Separation Qualification Record, 
WD AGO Form 100 indicates that the veteran "[m]ade out 
morning reports, typed military correspondence. . . " and 
also "[d]anced and sang as entertainer in Officers Club at 
Bambourg, Germany."  The veteran, on the other hand, now 
maintains that her military occupational specialties were 
nurse and/or medic.  In support of her assertions that her 
military personnel records are incorrect, she emphasizes that 
she has never been able to type, sing, or dance.  The 
official Enlisted Record and Report of Separation, WD AGO 
Form 53-55, indicates that she was awarded the Army 
Occupation Medal and World War II Victory Medal.  

In March 1948, the veteran filed an application for VA 
outpatient dental treatment, stating that "they pull most of 
my teeth overseas" in Frankfurt, Germany in December 1946.  
In her application, she did not allege any facial trauma in 
service.

On March 1948 VA dental examination, it was noted that all of 
the veteran's teeth were missing.  Treatment indicated was 
full upper and lower dentures.  No complaint or finding of 
trauma to the face, jaw or mouth were recorded.  By June 1948 
rating decision, the RO granted service connection for all of 
the veteran's teeth (except teeth numbers 15, 19, 30 and 31, 
noted to have been missing previously), for the purpose of 
obtaining one-time VA outpatient dental treatment.  In 
December 1948, she was fitted with new full upper and lower 
acrylic dentures.

In April 1951, the veteran filed an application for service 
connection for a stomach disability, claiming that she had 
been treated for such disorder in Paris, France.  In support 
of her claim, the RO obtained a July 1951 hospitalization 
summary from the U.S. Marine Hospital in San Francisco 
showing that the veteran was treated there for tuberculosis 
of the right kidney and hypertrophy of the tonsils due to 
infection.  On physical examination of the head, ears, nose 
and throat, it was noted that the veteran had full dentures, 
but no other abnormalities observed.  No notation regarding 
trauma to the face or jaw, or any residuals thereof, were 
recorded.  By August 1951 rating decision, the RO denied 
service connection for a stomach disability.

In April 1956, the veteran was referred to the Oakland VAMC 
for treatment of "personal problems."  On admission, it was 
noted that she appeared "emotionally disturbed."  The 
diagnosis was anxiety reaction.  

In November 1962, the veteran filed a claim of service 
connection for "mental sickness," claiming that she had a 
nervous breakdown in service and received psychiatric 
treatment in Paris, France.

Also received in November 1962 was an application for dental 
care in which the veteran claimed that she had sustained a 
dislocated jaw after she was hit in the face in 1946.  She 
claimed that she had thereafter been treated by extraction of 
all her teeth at the 50th Field Hospital in Paris.  By 
December 1962 rating decision, the RO denied the claim on the 
basis that there was no evidence of in-service trauma.  The 
veteran was advised by February 1963 letter that she had been 
previously afforded one episode of VA dental care in May 1948 
and was entitled to no further treatment as there was no 
evidence of in-service trauma.

In a June 1963 private hospitalization summary, it was noted 
that the veteran underwent surgical transformation from male 
to female as it was in the best interests of her psyche.  No 
psychiatric diagnoses were recorded, nor were there any 
references to any in-service traumatic events.

In November 1982, the veteran filed a claim of service 
connection for atrophy of the mandible, maxilla, and 
zygomatic arch.  In November, the RO notified her that the 
evidence of record did not show treatment in service for the 
claimed condition.  As such, she was advised of the evidence 
necessary to complete her claim.  

In July 1991, the veteran filed a claim of service connection 
for residuals of fractures of the jaw, zygomatic arch, skull, 
nose with bone degeneration.  She claimed that she incurred 
her injuries as a result of being kicked in the face by 
German prisoners of war (POWs) while standing guard duty.  
The veteran denied ever being treated for an anal fissure in 
service (as her service medical records indicated); rather, 
she claimed that she was hospitalized in Paris, France for 
treatment of a fracture of the zygomatic arch, not for an 
anal fissure.  

In April 1992, the veteran testified at a hearing at the RO 
and stated that, in April 1945, she was assigned to stand 
guard over German POWs when a fire began nearby.  She stated 
that, in the ensuing confusion, the prisoners managed to 
escape and she was kicked in the face by one or more of them.  
She stated that all of her teeth were knocked out and she 
sustained many facial lacerations in this incident, was 
rendered unconscious, and taken by jeep to the 50th Field 
Hospital in Paris.  There, she claimed that the doctor told 
her that "there were too many bone fragments" in her face 
and took her to surgery where her jaw was wired.  The veteran 
estimated that she was in the hospital for approximately two 
weeks before she was returned to full duty.  

Since her hearing, the veteran submitted many other 
statements providing more detail regarding the claimed in-
service incident in which she claims she was kicked in the 
face by Nazi soldiers.  For example, in May 1993, she claimed 
that, in addition to the fracture of her zygomatic arch, one 
of her eyes was "knocked out and put back in" and she 
sustained fractures to the top of the head.  In July 1993, 
she indicated that three German soldiers kicked her and 
knocked out all of her teeth, as well as one eye.  In 
November 1993, she acknowledged that in 1963, she sustained 
injury to her face and head in a bus accident which required 
surgery.  However, she claimed that this merely aggravated 
her original in-service disability from the blow to her face.  

Numerous VA and private clinical records have subsequently 
been obtained by the RO or otherwise associated with the 
claims folder, including a July 1987 private treatment record 
and December 1990 VA hospitalization report, which contain 
summaries of the veteran's pertinent medical history.  
Specifically, these records show that in 1963, the veteran 
sustained a right zygomatic fracture in a motor vehicle 
accident which required repair by open reduction and internal 
fixation.  Despite this procedure, however, the veteran 
subsequently experienced persistent lateral rotation downward 
displacement and flattening of the zygoma.  In 1974, she 
underwent iliac bone graft to the alveolar ridge at San 
Francisco General Hospital.  She thereafter began to 
experience progressive difficulty wearing dentures and in 
June 1982 was again hospitalized for augmentation bone 
grafting due to mandibular and maxillary alveolar atrophy.  
In 1985, 1986, and 1987, she received malar implants in an 
attempt to correct facial asymmetry stemming from malunion of 
the right zygomatic complex fracture.  However, the implants 
failed for various reasons, including infection and 
extrusion.  In December 1990, she underwent elective cranial 
bone graft augmentation of the zygoma in attempt to correct 
her persistent facial asymmetry.  Subsequent clinical records 
show continued treatment for this condition.

The veteran has submitted numerous photographs of herself in 
support of her claim.  The Board has carefully reviewed them 
and notes that the veteran has requested their return on 
resolution of her appeal.  These photographs include color 
Polaroid photographs depicting the veteran in a hospital bed 
with obvious facial swelling.  She asserts that these color 
Polaroid photographs were taken in 1946 at the 50th Field 
Hospital in Paris after she was kicked in the face by German 
soldiers (the actual photographs include annotations, e.g., 
"kicked in by the SS 1945" and "1946-[p]aris.")  

In March 1995, the veteran was afforded VA medical 
examination at which she reported that she sustained severe 
facial trauma in 1946, including mid-face, nasal and jaw 
fractures.  She explained that she was working as a nurse in 
a POW camp and some of the prisoners escaped, became unruly, 
and attacked her.  She stated that she had multiple 
reconstructive surgery since that time, including bone grafts 
from the hip.  The diagnoses included status post severe 
facial trauma with fracture of the zygomatic arch and 
reconstructive surgery.  

In October 1996, the veteran submitted a claim of service 
connection for PTSD.  In support of her claim, the RO 
obtained VA outpatient treatment records from the San 
Francisco VAMC showing that the veteran had been receiving 
treatment there at the Mental Health Clinic.  A review of 
these records shows that the diagnoses rendered there include 
PTSD due to "trauma she experienced during her military 
service." 

In September 1999, the veteran testified at a Board hearing 
via videoconference.  At her hearing, she stated that during 
1945, she was attached to the 1349th Engineer General Service 
Regiment in Gelnhausen, Germany.  She stated that although 
her military occupational specialty was technically 
"medic," she was nevertheless assigned ancillary duties as 
guard.  She claimed on one occasion (which she estimated 
occurred between January and May 1945) she guarded German 
POWs when "they started a fire in the motor pool and blew up 
half of the trucks and the things in the motor pool."  She 
stated that some additional Nazis then arrived either from 
the village or the forest where they had apparently been 
hiding.  She testified that these Nazis started shooting and 
kicking people and the incident turned into a "fire fight" 
in which she had to repel the Nazi soldiers.  She indicated 
that after witnessing one of the Nazis kick "a little old 
lady" and break her neck, she obtained a Luger from another 
soldier and shot and killed the offending Nazi.  She further 
stated that, during the melee, another Nazi kicked her in the 
face and she became unconscious.  She stated that, due to the 
severity of her injuries, she was evacuated by helicopter to 
the 50th Field Hospital in Paris where her face was "wired 
up."  She stated that, in addition to her facial fractures, 
all of her teeth were knocked out.  As a result, she claimed 
that she now hads bone degeneration and facial deformity 
which required surgery.  However, she stated that the first 
post-service treatment she could recall receiving for her 
injuries was in 1982.  She categorically denied that she was 
ever involved in a post-service automobile accident in which 
her face was injured.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevail.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

III.  Analysis

Service connection for residuals of fractures of the jaw, 
zygomatic arch, skull, 
and nose with bone degeneration

As best the Board can discern from a review of all of the 
veteran's written statements, hearing testimony, and reports 
in clinical settings, in essence she maintains that while 
stationed at a POW camp in Germany (either working as a 
guard, medic, or nurse), Nazi POWs kicked her in the face 
causing avulsions of every tooth, fractures to her jaw, 
zygomatic arch, skull and nose, popping one eyeball from its 
socket.  The veteran further maintains that she was medivaced 
to the 50th Field Hospital in Paris, France (either by jeep 
or helicopter) where she was treated for her injuries, 
apparently including reinsertion of her eyeball and wiring of 
her jaw.  She states that she was returned to full duty two 
weeks later.  She further claims that residuals of these 
injuries caused bone degeneration requiring reconstructive 
facial surgery.

Although the specific details of this incident as relayed by 
the veteran have varied rather radically, for the limited 
purpose of determining whether a claim is well grounded, the 
Board must accept her evidentiary assertions as true, unless 
the assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  Moreover, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that a veteran is competent to relate a sequence of 
events that resulted in a physically observable injury.  See 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (finding a claim 
well grounded where lay person testified as to an event 
resulting in a "physically observable injury"); see also 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Therefore, on the 
basis of the veteran's statements, as well as post-service 
medical evidence showing diagnoses of status post severe 
facial trauma with resulting deformity, the Board finds that 
the veteran's claim is well grounded. 

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
RO afforded the veteran VA medical and dental examinations in 
March 1995 and assisted her in obtaining both VA and private 
clinical records.  Neither the veteran nor her representative 
has not identified any outstanding, relevant evidence which 
may support her claim.  Based on the foregoing, and in light 
of the comprehensive nature of the current record, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Turning to the merits of the claim, the Board notes that 
determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  In that regard, the 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, after careful review of 
all of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of fractures of the jaw, zygomatic 
arch, skull, and nose with bone degeneration.  

As noted, the veteran in essence claims that she was kicked 
in the face by Nazi soldiers in service, sustaining traumatic 
injury to her head, jaw and face.  Notwithstanding the 
obvious absurdity of some of the details she has provided 
(such as an eyeball "popping out" and being reinserted at 
the hospital), the Board notes that there are numerous 
problems with internal inconsistencies in her accounts of 
this incident which seriously undermine her credibility.  
Moreover, the veteran has further diminished her credibility 
by submitting evidence that the Board views as deceptive in 
her attempt to secure VA compensation.  Specifically, the 
Board refers to color Polaroid photographs which she 
maintains were taken in 1946 in Paris.  According to 
information (commonly available on the internet) from the 
Polaroid Corporation, however, instant color photography 
technology was not available during World War II or for many 
years thereafter.  Her efforts to attribute such evidence to 
in-service events appear to the undersigned as bereft of 
probative value.  

Finally, the Board notes that the veteran's claims of in-
service injury are simply unsupported by the objective 
medical evidence of record.  For example, the service medical 
records show that she was indeed hospitalized for two weeks 
in August 1946 at the 50th Field Hospital in Paris, France.  
However, the pertinent clinical records show that she was 
treated for a rectal fissure, not trauma to the face or jaw; 
physical examination of her head, nose, and throat during 
that period of hospitalization was entirely normal.  In fact, 
there is absolutely no indication in any of the service 
medical records, including the February 1947 military 
separation medical examination, that she sustained any in-
service trauma to the head, face, jaw, or mouth.  

Here, the Board notes that it has considered the veteran's 
claims that her service medical records are inaccurate in 
that she was never treated for an anal fissure in service, 
but rather a fracture of the zygomatic arch.  However, for 
the reasons set forth above, the Board finds that the veteran 
is completely without credibility as to such representations 
advanced in support of her claim for VA compensation 
benefits.  The Board assigns far more weight to the service 
medical records which were completed contemporaneously with 
treatment by disinterested medical professionals.  Moreover, 
this conclusion is supported by the fact that the veteran did 
not report sustaining any facial trauma at the time of her 
March 1948 request for dental treatment, at her March 1948 VA 
dental examination, in her April 1951 claim for VA benefits, 
and during a July 1951 period of hospitalization.  

Clearly, the veteran's statements are at odds with the 
objective evidence of record.  Given that the Board has found 
her assertions to be wholly incredible, the Board also 
assigns little probative value to any post-service medical 
evidence linking the veteran's current condition to military 
service in reliance to the history she provided.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993) (holding that medical 
opinions purporting to link a disability to service have no 
probative value when they are founded on statements of 
medical history provided by a claimant that have previously 
been rejected by adjudicators). 

In light of these facts, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of fractures of the jaw, 
zygomatic arch, skull, and nose with bone degeneration.  
Therefore, the benefit-of-the-doubt rule has no application 
in this case.  38 U.S.C.A. § 5107(b).

In reaching its decision, the Board has considered 38 
U.S.C.A. § 1154(b) (West 1991), which provides that in the 
absence of official record, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  
However, other than the veteran's own rather incredible 
statements, there is no indication in the evidence of record 
that she served in combat with the enemy.  She received no 
award or decoration indicative of combat service, her service 
personnel records show no indication of combat service, and 
her military occupational specialties are not suggestive of 
combat service (i.e., clerk and entertainer).  In view of the 
foregoing, consideration of the provisions of 38 U.S.C.A. § 
1154(b) are not applicable in this case.  See VA O.G.C. Prec. 
Op. No. 12-99 (Oct. 18, 1999).

Service connection for PTSD

A well-grounded claim of service connection for PTSD is one 
where the veteran has "submitted medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an in-service stressor; and medical 
evidence of a nexus between service and current PTSD 
disability."  Falk v. West, 12 Vet. App. 402, 404, (quoting 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997)).  

In this case, the record contains VA outpatient treatment 
records showing diagnoses of PTSD related to the veteran's 
reported experiences in military service.  In addition, 
although the details have been divergent, she has provided 
several accounts of an in-service incident in which she 
claims to have been attacked by Nazi POWs.  She relates her 
PTSD to that incident.  

Again, the credibility of the evidence presented in support 
of a claim is generally presumed when determining whether it 
is well grounded.  See Elkins v. West, 12 Vet. App. 209, 212 
(1999) (en banc).  Applying that presumption, the Board finds 
that the claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a).  However, as set forth in 
the Remand below, the Board believes that additional 
evidentiary development is warranted prior to final 
consideration of this issue.


ORDER

Service connection for residuals of fracture of the jaw, 
zygomatic arch, skull, nose with resulting bone degeneration 
is denied.

The claim of service connection for PTSD is well grounded.


REMAND

One of the matters the Board must address is which issue(s) 
are properly before it.  Under 38 U.S.C.A. § 7105(a) (West 
1991), an appeal to the Board must be initiated by Notice of 
Disagreement and completed by substantive appeal after a 
Statement of the Case is furnished the veteran.  In essence, 
the following sequence is required:  there must be a decision 
by the RO, the veteran must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1999).

In this case, by January 1996 rating decision, the RO denied 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
increased disability from July 1988, March 1989, and December 
1990 surgeries performed at VA facilities.  A Notice of 
Disagreement with regard to these claims was received in 
January 1996 and the following month, the RO issued a 
Statement of the Case.  

However, it does not appear that the veteran timely perfected 
appeal with these issues.  While February 1996 written 
argument from the veteran's representative made reference to 
claims under 38 U.S.C.A. § 1151, the argument was received 
prior to issuance of the Statement of the Case.  Thus, it 
does not appear that it can be accepted as a document 
perfecting the veteran's appeal on these issues.  Likewise, 
no reference to the 1151 claims was made in the veteran's 
representative's June 1996 written argument and there was 
also no reference made to these claims in an August 1996 
letter from the veteran.  While the veteran may have 
addressed the substance of the 1151 claims in a VA Form 9 
received at the RO on March 8, 1997, this document was 
received more than a year following notification of the 
adverse January 1996 rating decision.

In view of the foregoing, it does not appear that the veteran 
submitted a timely substantive appeal with the issues of 
entitlement to benefits under 38 U.S.C.A. § 1151.  Thus, 
although the veteran referenced these issues at her September 
1999 hearing, it appears that they may not be properly before 
the Board.  YT v. Brown, 9 Vet. App. 195 (1996); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

However, pursuant to Marsh v. West, 11 Vet. App. 468 (1998), 
the Board is precluded from determining in the first instance 
whether an appeal has been timely perfected.  The veteran 
must be afforded the opportunity to present evidence and 
argument as to whether she filed a timely substantive appeal 
with regard to the issues of entitlement to benefits under 
section 1151, if she still wishes to pursue these matters.  

Regarding the issue of service connection for PTSD, the Board 
notes that the starting point for any determination with 
regard to PTSD is one or more "stressors."  The existence 
of an event alleged as a "stressor" that results in PTSD 
(though not the adequacy of the alleged event to cause PTSD), 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The Court has set forth analytical framework for establishing 
the presence of a recognizable stressor.  Id.; see also Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996).  First, the RO and the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  See VA O.G.C. Prec. 
Op. No. 12-99 (Oct. 12-99) (setting forth the criteria for 
determining whether a veteran served in combat with the 
enemy).  If the record does not reflect conclusive evidence 
that the claimant engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b), his or her assertions, standing alone, do 
not as a matter of law provide evidence to establish that he 
or she engaged in combat with the enemy or that an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
Rather, other "credible supporting evidence from any 
source" must be provided that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.

Based on the evidence currently of record, it does not appear 
that the veteran engaged in combat with the enemy.  However, 
the RO has not yet made that specific determination.  In 
addition, the Board notes that the alleged stressor claimed 
by the veteran is currently unsupported by the evidence of 
record, if not outright contradicted by it.  However, the RO 
has not yet requested stressor verification from the U.S. 
Army & Joint Services Environmental Support Group (ESG), 
redesignated the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following development:

1.  The veteran should be afforded a 
reasonable opportunity to submit evidence 
and argument on whether a timely 
substantive appeal was submitted on the 
issues of entitlement to benefits under 
38 U.S.C.A. § 1151 for increased 
disability from July 1988, March 1989, 
and December 1990 surgeries performed at 
VA facilities.  Then, the RO should 
adjudicate whether a timely substantive 
appeal was submitted on these issues.

2.  If the RO determines that a timely 
substantive appeal was not submitted, the 
veteran should be informed of the right 
to file Notice of Disagreement with that 
determination.  If timely Notice of 
Disagreement is received, appropriate 
appellate procedures should be followed.  
Only if she is successful in perfecting 
an appeal, should these issues be 
returned to the Board.

3.  The RO should afford the veteran 
opportunity to submit a comprehensive 
statement regarding the stressors which 
she alleges she was exposed to in 
service.  The veteran should be advised 
to provide specific details of the 
claimed in-service stressful events, such 
as dates, places, detailed descriptions 
of events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  She should further 
be advised that this information is 
required to obtain supportive evidence of 
the stressful events and that she needs 
to be as specific as possible because 
without specificity a comprehensive 
search for verifying information cannot 
be accomplished successfully.

4.  Regardless of the veteran's response, 
the RO should submit a request to 
USASCRUR, and any other appropriate 
official source as deemed necessary, for 
further documentation or confirmation 
regarding the veteran's claimed 
stressors.  

5.  Next, the RO should make a specific 
determination, based on the complete 
record, including any response from 
USASCRUR, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility issues 
raised by the record.

6.  Only if the RO determines that the 
record establishes the existence of a 
stressor or stressors, then the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it determines are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and in determining whether the 
alleged event is of the quality required 
to produce PTSD.  The examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on whether 
the alleged event was of the quality 
required to support the diagnosis of PTSD 
and whether there is a link between the 
current symptomatology and the in-service 
event found to be established by the RO.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  When the RO is 
satisfied that the record is complete and 
the psychiatric examination (if required) 
is adequate for rating purposes, the 
claim should be readjudicated.  

If the benefits sought on appeal are not granted, the veteran 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals





